NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 11 November 2020. As directed by the amendment: Claims 1, 2, 4, 5, 7, and 9 have been amended, no claims have been cancelled, and no claims have been added.  Claim 6 has the status identifier (Currently amended) which is a typographical error since the claim has not been amended and reads as originally presented. 
The amendments to the Specification (Abstract) have been accepted by the Examiner. 
Thus, Claims 1-10 are presently pending in this application.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Rolf Fasth on 11 February 2021. 

The application has been amended as follows: 

The CLAIMS have been amended as follows:
In Claim 1, in Line 24 of the claim (Line 29 of the page), after “a central 
processing unit (CPU)”   insert  “of the master unit” 
In Claim 4, in Line 7 of the claim (Line 18 of the page) after “increasing a voltage”   
insert   “of the first stimulation signal”
	In Claim 7, in Lines 3-4 of the claim (Line 6-7 of the page) replace “the first 
current value fluctuate”   with  “the first current value to fluctuate”
	In Claim 9, in Lines 6-7 of the claim (Lines 19-20 of the page) replace “between 
start current value and the stop current value” with “between a start current value and a stop current value”

Reasons for Allowance
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s amendments to the Abstract overcome the previous Objections as made in the previous Non-Final Rejection Office Action mailed 07 October 2020 by shortening the Abstract to fewer than 150 words. The Applicant’s amendments to Claims 1, 2, 4, 5, 7, and 9 overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections by clarifying the claim limitations and correcting the indefiniteness issues. As described in detail in the previous Non-Final Rejection, the prior art (including the closest cited art Trent, Kirkland, and Lundqvust references) does not disclose a method for treating a patient by providing a stimulation signal to electrodes on modules .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792